DETAILED ACTION
This action is made in response to the communication filed on October 8, 2019. This action is made non-final. Claims 1-15 are pending. Claims 1, 8, and 15 are independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kataoka et al. (USPPN: 2017/0115521; hereinafter Kataoka) in further view of Kay et al. (USPPN: 2013/0046544; hereinafter Kay).
	As to claim 1, Kataoka teaches A computing device (e.g., see Figs. 2, 5) comprising: 
	a cursor positioning device (e.g., see Fig. 2); and 
	a processor (e.g., see Fig. 2) to: 
	determine a first input associated with a first cursor path received from the cursor positioning device (e.g., see Figs. 1, 3, [0027], [0076], [0080] teaching determining a first input associated with a first cursor path received from an input device); 
	determine a modified output of the first cursor path that is different from the first input (e.g., see Fig. 3b, [0017], [0089] teaching determining a presumed character selection that is different than the inputted selection); 
	determine a second cursor path based on the modified output (e.g., see Fig. 3b, [0017], [0089] teaching determining a straight line path based on the presumed character selection); 
	determine an adjustment based on a difference between the first cursor path and the second cursor path (e.g., see Fig. 3b, [0017], [0039] teaching determining an adjustment to be applied based on the degree of precision of a gesture, the degree of precision of a gesture is based on the difference between the straight line path and the actual path of the gesture).
	While Kataoka teaches the described method being used to improve the precision of selection of intended keys, Kataoka fails to explicitly teach apply the adjustment to a third cursor path.  
	However, in the same field of endeavor of graphical user interfaces for cursor inputs, Kay teaches apply the adjustment to a third cursor path (e.g., see Fig.5C, [0115], [0145], [0169] teaching saving the adjustment of ambiguous user inputs to be applied for future user inputs). Accordingly, it would have been obvious to modify Kataoka in view of Kay to discern any trends in how the user inputs data into the user interface thereby enhancing user experience in helping to enter text faster (e.g., see [0057] of Kay).

	As to claim 2, the rejection of claim 1 is incorporated. Kataoka further teaches wherein the computing device further includes a display, and wherein the cursor positioning device includes a touchscreen layered over the display (e.g., see Fig. 1, [0021] teaching a touchscreen over a device).  

	As to claim 3, the rejection of claim 1 is incorporated. Kataoka further teaches wherein the first cursor path is based on a virtual keyboard manipulation of a virtual keyboard, and wherein the virtual keyboard manipulation includes an input of a word into the cursor positioning device (e.g., see Figs 1 and 3 teaching input on a virtual keyboard for inputting a word).  

	As to claim 4, the rejection of claim 3 is incorporated. Kataoka-Kay further teaches wherein the modified output is a modified format of the word generated from a language model (e.g., see Fig. 2, [0037] of Kataoka and Fig. 5C, [0114] of Kay wherein the outputted word based from a word generated from a language model).  

	As to claim 5, the rejection of claim 3 is incorporated. Kataoka-Kay further teaches wherein the modified output is a modified format of the word generated from a selection of the modified format received by the computing device (e.g., see Fig. 1, [0028] of Kataoka and Fig. 5, [0182] of Kay wherein the outputted word can be a selected word of available suggestions).  

	As to claim 6, the rejection of claim 3 is incorporated. Kataoka further teaches wherein the second cursor path includes a modified virtual keystroke of the virtual keyboard to generate a modified format of the word (e.g., see Fig. 3C wherein the straight line path is a modified virtual keystroke of the virtual keyboard to generate the modified format of the word).  

	As to claim 7, the rejection of claim 1 is incorporated. Kataoka further teaches wherein to determine the adjustment includes to determine an adjusted amount of cursor movement attributed to a portion of the first cursor path to cause the portion of the first cursor path to converge to a corresponding portion of the second cursor path (e.g., see Fig. 3C, [0017], [0018], [0039], [0082], [0089] teaching adjusting the spatial modeling based on the degree of precision, wherein the degree of precision includes similarity to the straight line path).  

	As to claim 8, Kataoka teaches A non-transitory computer-readable medium containing instructions executable by a processing resource of a computing device (e.g., see Figs. 1, 2) to cause the processing resource to: 
	determine a compensatory portion of a cursor positioning signal from a cursor positioning device (e.g., see Fig. 3b, [0017], [0089] teaching determining a straight line path based on a presumed character selection); 
	determine an adjustment to the cursor positioning signal based on the compensatory portion (e.g., see Fig. 3b, [0017], [0039] teaching determining an adjustment to be applied based on the degree of precision of a gesture, the degree of precision of a gesture is based on the difference between the straight line path and the actual path of the gesture).
	While Kataoka teaches the described method being used to improve the precision of selection of intended keys, Kataoka fails to explicitly teach apply the adjustment to a subsequent cursor positioning signal.    
	However, in the same field of endeavor of graphical user interfaces for cursor inputs, Kay teaches apply the adjustment to a subsequent cursor positioning signal (e.g., see Fig.5C, [0115], [0145], [0169] teaching saving the adjustment of ambiguous user inputs to be applied for future user inputs). Accordingly, it would have been obvious to modify Kataoka in view of Kay to discern any trends in how the user inputs data into the user interface thereby enhancing user experience in helping to enter text faster (e.g., see [0057] of Kay).
 
	
	As to claim 9, the rejection of claim 8 is incorporated. Kataoka further teaches wherein to determine the adjustment to the cursor positioning signal includes determining a distance of cursor travel across a graphical user interface attributed to the compensatory portion of the cursor positioning signal (e.g., see [0032], [0044], [0075] wherein the predicted input includes determining a distance of the presumed character selection).  

	As to claim 10, the rejection of claim 8 is incorporated. Kataoka further teaches wherein to determine the adjustment to the cursor positioning signal includes determining a cursor position resulting from an execution of the compensatory portion of the cursor positioning signal (e.g., see Fig. 3C, [0075], [0076], [0082] wherein the adjustment includes determining the input resulting from the straight line path).  

	As to claim 11, the rejection of claim 10 is incorporated. Kataoka further teaches wherein to determine the adjustment to the cursor positioning signal includes determining an adjustment to a distance of cursor travel attributed to the cursor positioningWO 2018/186889PCT/US2017/02664526 signal, excluding the compensatory portion, that results in an arrival of a cursor at the cursor position signal (e.g., see Fig. 3C, [0075], [0076], [0082], [0093], [0096] wherein the adjustment includes determining the distance of the inputted gesture (i.e., excluding the compensatory portion) to the presumed selection).  

	As to claim 12, the rejection of claim 11 is incorporated. Kay further teaches wherein to apply the adjustment to the subsequent cursor positioning signal includes adjusting a sensitivity setting of the cursor positioning device (e.g., see Fig.5C, [0115], [0145], [0169] teaching saving the adjustment of ambiguous user inputs trends to be applied for future user inputs).  

	As to claim 13, Kataoka teaches A method (e.g., see Abstract) comprising: 
	identifying, by a processor of a first computing device, a first location corresponding to a missed character on a graphical user interface (GUI) based on a modification to a string of characters output from a first cursor positioning signal received from a first cursor positioning device (e.g., see Fig. 3C, [0037], [0038], [0085] teaching using modified spatial and/or language scores to determine a candidate word (i.e., string of characters) based on an input signal wherein the signal indicates at least one key of the plurality of keys (i.e., therefore, at least one is a missed key)); 
	identifying, by the processor of the first computing device, a second location on the GUI corresponding to an execution of the first cursor positioning signal (e.g., see Fig. 3C, [0075], [0089] teaching identifying a straight/ideal line between the first and second key); 
	determining, by the processor of the first computing device, an adjustment to the first cursor positioning signal to reduce a distance between the first location and the second location (e.g., see [0075] teaching determining alignment points based on the distance between the gesture segments (i.e., first cursor positioning signal) and the straight/ideal line (i.e., second location) wherein better alignments have a small distance).
	While Kataoka teaches the described method being used to improve the precision of selection of intended keys and further teaches the method can be utilized across multiple devices, Kataoka fails to explicitly teach transmitting, by the processor of the first computing device, the adjustment to a second computing device to be utilized to adjust a subsequent cursor positioning signal received by the second computing device from a second cursor positioning device.  
	However, in the same field of endeavor of graphical user interfaces for cursor inputs, Kay teaches transmitting, by the processor of the first computing device, the adjustment to a second computing device to be utilized to adjust a subsequent cursor positioning signal received by the second computing device from a second cursor positioning device (e.g., see Figs.1, 5C, [0030], [0075], [0099], [0115], [0117], [0118], [0145], [0169] teaching saving the adjustment of ambiguous user inputs to be applied for future user inputs, wherein actions taken on one device are transferred to a server to be used with one or more remote devices). Accordingly, it would have been obvious to modify Kataoka in view of Kay to discern any trends in how the user inputs data into the user interface thereby enhancing user experience in e.g., see [0057] of Kay).

	As to claim 14, the rejection of claim 13 is incorporated. Kay further teaches comprising logging the adjustment, by the processor of the first computing device, to a third computing device to be utilized to build an adjustment profile (e.g., see Figs.1, 5C, [0030], [0045], [0075], [0099], [0115], [0117], [0118], [0145], [0169] teaching saving the adjustment of ambiguous user inputs to be applied for future user inputs, wherein actions taken on one device are transferred to a server to be used with one or more remote devices).  

	As to claim 15, the rejection of claim 13 is incorporated. Kay further teaches comprising creating a family of computing devices and adjusting a corresponding cursor positioning signal of each of a plurality of computing devices of the family to additional subsequent cursor positioning signals based on the adjustment determined by the processor of the first computing device (e.g., see Figs.1, 5C, [0030], [0075], [0099], [0115], [0117], [0118], [0145], [0169] teaching managing the composition of inputs and synchronization thereof across multiple input modalities and devices).  
 
 
 
 
 
 



It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
In the interests of compact prosecution, Applicant is invited to contact Examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03. All electronic communication must be authorized in writing. Applicant may wish to file an Internet Communications Authorization Form PTO/SB/439. Applicant may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicant is reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature. A reply to an Office action may NOT be communicated by Applicant to the USPTO via Internet e-mail. If such a reply is submitted by Applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. See MPEP § 502.03(II). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA HIGGS whose telephone number is 571-270-5891 and whose electronic mail address is Stella.Higgs@uspto.gov.  The examiner can normally be reached on Monday through Thursday and alternating Fridays 7:30am to 4:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Stella Higgs/Primary Examiner, Art Unit 2179